Citation Nr: 0533237	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  96-04 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than May 19, 2004, 
for the grant of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel






INTRODUCTION

The appellant had active military service from November 1979 
to July 1986.

This appeal to the Board of Veterans' Appeals (Board) 
originally arose from an August 1995 RO rating action that 
denied entitlement to a TDIU.  The appellant perfected a 
timely appeal to the Board, which denied a TDIU by a decision 
in August 2003.  The appellant appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In September 2004, the Court issued an Order that 
vacated the Board's decision of August 2003 and remanded the 
matter to the Board for proceedings consistent with a Joint 
Motion for Remand that had been filed by the appellant's 
attorney and the VA Secretary.  

By a rating action of September 2004, the RO granted a TDIU 
effective May 19, 2004, which constituted a grant of the 
benefit originally sought on appeal.  However, in October 
2004 the appellant's attorney filed a writing with the Board 
contending that an earlier effective date should be assigned.  
The Board determined that the writing was not an effective 
Notice of Disagreement (NOD) because it had been sent to the 
Board rather than to the Agency of Original Jurisdiction, and 
the Board accordingly referred the correspondence to the RO 
for review.  The Board then dismissed the appeal, as 
entitlement to a TDIU had been granted by the RO.  

The RO issued a Statement of the Case (SOC) in March 2005, 
regarding the issue of an earlier effective date for a TDIU, 
and the appellant's attorney filed a substantive appeal in 
the same month.  The RO thereupon issued a deferred rating 
decision in May 2005 and returned the case to the Board for 
appellate review.


FINDINGS OF FACT

1.  All notification and development action necessary to 
fairly adjudicate the claim for earlier effective date for 
the grant of a TDIU has been accomplished.

2.  The appellant has been rated as disabled by the Social 
Security Administration since March 15, 1991.

3.  The appellant did not meet the schedular criteria for a 
TDIU prior to May 8, 1992.
 
4.  Competent medical opinion in April 2003 asserted that the 
appellant's service-connected disabilities did not prevent 
him from performing substantially gainful sedentary work as 
of that date.

5.  The appellant has been granted a TDIU effective May 19, 
2004.

6.  Although there is conflicting opinion of record, the most 
competent and probative evidence does not show that the 
appellant's service-connected disabilities were of such 
nature and severity as to prevent him from securing or 
following a substantially gainful occupation prior to May 19, 
2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 19, 2004, 
for the grant of a TDIU have not been met. 38 U.S.C.A. 
§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.157, 3.303, 3.340, 3.341, 3.400, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the issue of entitlement 
to earlier effective date for a TDIU has been accomplished.

The March 2005 SOC and the RO's letter of May 2005 notified 
the appellant of the legal criteria governing the claim, the 
evidence that had been considered in connection with the 
appeal up to that point, and the bases for the denial of the 
claim.  After each, appellant was given the opportunity to 
respond.  Accordingly, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support the claim.

The RO's letter of May 2005 listed the evidence currently on 
file with VA and the evidence that VA would be responsible to 
obtain.  The letter asked the appellant to inform VA of any 
other evidence or information that could support the claim, 
and to send VA any evidence in his possession.  The letter 
informed the appellant that VA could adjudicate the claim 
within 60 days, if all attempts to obtain evidence were 
completed, but that the appellant nonetheless had a full one-
year period in which to submit evidence.   The Board finds 
that this letter meets the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content-of-notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the September 2004 rating decision on appeal.  This is 
inevitable, since the issue of entitlement to increased 
rating by definition does not arise until after the rating 
decision that grants service connection.  However, the Board 
finds that the lack of full, pre-adjudication notice in this 
appeal does not, in any way, prejudice the veteran.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this appeal, any delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

The appellant's NOD was received in October 2004, and the RO 
issued an SOC in March 2005 that explained what was needed to 
substantiate the claim.  Appellant was thereafter afforded 
the opportunity to respond.  The Board notes that the 
appellant's attorney submitted a letter to the RO in May 2005 
stating that the appellant had no further evidence to submit 
and desired prompt resolution of his appeal.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the development of 
his claim for earlier effective date for a TDIU.  As 
indicated below, the RO has obtained the veteran's complete 
service medical records (SMRs), VA treatment records for the 
period January 2001 through March 2003, and the treatment 
records from all non-VA medical providers that the appellant 
has identified as possibly having  relevant records for 
development.  The RO obtained the appellant's complete Social 
Security Administration (SSA) disability file, to include SSA 
decisions and the medical evidence on which those decisions 
were based.  The appellant was afforded a number of VA 
examinations during the pendency of his claim for entitlement 
to a TDIU.  The appellant testified before the RO's Decision 
Review Officer in support of a claim for increased disability 
rating, but he did not request a hearing in regard to the 
issue of TDIU.  Significantly, there is no indication of any 
additional, existing, pertinent evidence that needs to be 
obtained in conjunction with this claim by VA.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
  
Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for earlier effective date for a 
TDIU.

II.  Factual Background

The appellant was discharged from the Coast Guard in July 
1986.  He applied for service connection for a number of 
claimed disabilities in August 1986.   He had a VA medical 
examination in January 1987, during which he reported that he 
was currently working as a sales representative for a 
recreational vehicle/motor home dealership.

A rating decision in June 1987 granted service connection for 
right knee pain with ligamentous instability (10 percent 
disabling), left knee pain with ligamentous instability (10 
percent disabling), chronic lumbosacral strain (0 percent 
disabling), status post fractured fourth (ring) finger of the 
right hand (0 percent disabling), dermatitis of the lower 
legs (0 percent disabling), and status post septorhinoplasty 
(0 percent disabling).  The combined disability rating was 20 
percent.

The appellant had a VA medical examination in October 1989 
during which he reported that he was then working at a 
recreational vehicle/motor home dealership as a mechanic.

A VA dermatology clinic note dated May 1991 states under 
"occupation" that the appellant was currently remodeling 
and opening a paint store.  The appellant submitted a VA Form 
21-4138 (Statement in Support of Claim) in June 1991 in which 
he asserted that he was no longer able to pursue his job of 
landscaping due to his skin condition, particularly on the 
legs and hands.

The appellant's wife submitted a letter to VA in September 
1991 in which she asserted that the appellant had been unable 
to work since May 1991 due to his service-connected skin 
condition and his service-connected bilateral knee disorders.

The appellant had a VA medical examination in October 1991 in 
which he reported that he had last worked in May 1991, as a 
handyman in remodeling and landscaping.  He stated that he 
had been unable to work since May 1991 due to his skin 
disease and also due to knee surgery.

The RO issued a rating decision in December 1991 that 
reclassified the service-connected right knee disability as 
status post arthroscopy, right knee, with ligamentous 
instability, and granted 100 percent postoperative disability 
for the period August 1991 to November 1991, reverting to 10 
percent thereafter.  The left knee disability was 
reclassified as residuals of torn meniscus, with rating of 10 
percent continued.  The rating for chronic lumbosacral strain 
was increased to 10 percent.  The skin condition was 
reclassified as dermatitis of the lower legs and intergluteal 
cleft, and rating was increased to 10 percent.  The new 
combined rating was 40 percent effective June 18, 1991; 100 
percent for the period June 21, 1991 to November 1, 1991; 
reverting to 40 percent effective November 1, 1991.

The appellant's Social Security Administration (SSA) 
disability file includes a report of medical examination 
conducted by Dr. P.M. in April 1992 during which the 
appellant complained of arthritis of the knees, back pain, 
and psoriasis.  The appellant reported that he had not worked 
for the past year.  Dr. P.M. conducted a physical examination 
of the appellant and recorded his observations in detail.  
Dr. P.M. stated, in regard to disability, that the appellant 
appeared to be significantly medically impaired in regard to 
knee function, which in Dr. P.M.'s medical opinion would 
prevent the appellant from prolonged standing, bending, 
stooping, or walking.  Back pain and groin pain would require 
further evaluation before their specific contributions to the 
appellant's medical impairments could be assessed.

The appellant testified in a hearing at the RO in May 1992 in 
support of a claim for increased rating for his service-
connected disabilities.  The appellant testified that he last 
worked in May 1991 as a self-employed landscaper, but had to 
discontinue work because his knee precluded him from crawling 
and lifting (page 4).  VA vocational rehabilitation told the 
appellant that he was not eligible for training until he 
completed all necessary bilateral knee surgery, but at the 
same time the appellant was advised that he was still too 
young to be a candidate for such surgery (page 8).  The 
appellant had not been formally denied employment, but felt 
that he would not be hired because he would be an insurance 
risk for the employer (page 9).  The appellant's physician 
cleared him to return to work in December 1991, but placed so 
many limitations that the appellant never returned to work 
(page 16).  

The appellant's SSA file includes a June 1992 application for 
SSA disability benefits in which the appellant asserted that 
he was unable to work due to psoriasis, which prevented him 
from using his hands for even simple tasks.  Also, the 
appellant stated that his knees were disabling due to pain 
and instability.

An SSA decision dated August 1993 granted disability for 
psoriasis and for arthritis of both knees, effective March 
15, 1991, and found that the appellant had been unable to 
engage in substantial gainful work since that date.  The 
decision found that the appellant had the residual functional 
capacity to perform work-related activities except for more-
than-minimal lifting, carrying, standing, walking, or sitting 
on a sustained basis.  These restrictions also reduced the 
appellant's residual functional capacity for the full range 
of sedentary work.  Considering the appellant's additional 
exertional and non-exertional limitations within the 
framework of SSA rules, the appellant could not be expected 
to make a vocational adjustment to work that exists in 
significant numbers in the national economy.  

The appellant had a VA examination of the knees in June 1995 
during which he reported that he was currently unemployed.  
The examiner recorded his clinical observations but did not 
state any medical opinion in regard to the appellant's 
employability.

The RO issued a rating decision in July 1995 that increased 
the disability rating for right knee arthroscopy to 30 
percent, the rating for psoriasis to 30 percent, and the 
rating for instability of the left knee to 30 percent.  The 
rating for chronic lumbosacral strain was continued at 10 
percent; the combined rating was 70 percent.

The appellant submitted a claim for TDIU in July 1995.  The 
appellant asserted that he had last worked in February 1991, 
and that he was rendered unable to secure or follow any 
substantially gainful employment due to his service-connected 
knee disorder and skin disorder.    

The appellant submitted a letter to the Board in August 1995 
asserting that he could no longer follow his previous 
employment in sales, landscaping, or engine repair because he 
could no longer stand for any length of time, lift too much 
weight, or crawl.  Also, the appellant's skin condition 
prevented him from handling dirt or chemicals or holding 
tools.

In February 1997 the appellant's then-current attorney 
submitted a document entitled "Generally Accepted Vocational 
Principles" by Dr. C.S.-G., a rehabilitation counselor.  
There is no indication that Dr. C.S.-G. prepared the document 
with the appellant's case in mind.  The document cites a 
number of "exertional" and "non-exertional" abilities as 
essential to employment, including fourteen mental 
capabilities as "non-exertional."  The appellant's attorney 
stated that the appellant lacked seven of the fourteen mental 
capabilities listed in the document, to wit: (1) the ability 
to maintain attention for extended periods in two-hour 
segments; (2) the ability to maintain regular attendance and 
be punctual within customary tolerances; (3) the ability to 
sustain an ordinary routine without special supervision; (4) 
the ability to complete a normal workday and work week 
without interruptions from psychologically-based symptoms and 
to perform at a consistent pace without an unreasonable 
number and length of rest periods; (5) the ability to accept 
instructions and respond appropriately to criticism from 
superiors; (6) the ability to get along with peers and co-
workers without unduly distracting them or exhibiting 
behavioral extremes; (7) the ability to respond appropriately 
to changes in a routine work setting.  The appellant's 
attorney did not explain how these seven factors relate to 
the appellant's service-connected disabilities.    

The appellant had a VA examination of the skin in February 
1997.   The appellant reported flare-ups that caused hands to 
crack and bleed, plus general discomfort and disfigurement 
over most of his body; this prevented appellant from working 
at those times.  The examiner diagnosed pustular psoriasis, 
currently controlled.  The examiner stated that he was unable 
to comment intelligently on future employability.

The appellant had a VA examination of the joints in February 
1997.  The appellant reported that his orthopedic surgeons 
had advised him that nothing further could be done for his 
knees short of total knee replacement when he got older, 
while at the same time VA refused to provide him with 
vocational retraining until after the knee replacement was 
performed.  The examiner recommended that the appellant 
undergo a social and industrial survey.

In a November 1998 visit to the VA cardiology clinic, the 
appellant reported that he was currently hunting and was able 
to walk five miles per day, perhaps one to two miles at any 
one time.

The file contains a November 1999 letter from Dr. R.B.O'S., a 
VA dermatologist, attesting that she was currently treating 
the appellant for psoriasis and had been doing so for the 
past two years.  The psoriasis had been quite severe and 
disabling in the past, with flare-ups, but was currently 
stable with medication.

The appellant had a VA examination of the skin in November 
1999.  Full-body examination noted no abnormalities.

The appellant had a VA examination of the nose and sinuses in 
December 1999.  The appellant reported no disabilities 
residual to his service-connected rhinoplasty, and the 
examiner noted no abnormalities.

The appellant had a VA examination of the joints in February 
2000.  The examiner noted the appellant's medical history and 
recorded clinical observations such as range of motion.  The 
examiner noted that the appellant had reportedly been 
informed by VA that he would not be provided retraining until 
he completed pending knee replacement; however, the examiner 
stated that in his medical opinion the appellant would not 
need knee replacement for a very long time, if ever.  The 
appellant reported flare-ups of psoriatic arthritis, but 
these are not documented on any chart.  In terms of 
occupational function, the examiner stated that it seemed 
certain that the appellant could do sedentary work such as 
computer programming, although the examiner could not predict 
whether the appellant would miss significant time at work due 
to flare-ups.  

The RO wrote to the appellant in May 2000 asking him to 
identify who at VA had told him that he was not eligible for 
vocational rehabilitation.  According to the RO's research, a 
vocational rehabilitation counseling evaluation 
rehabilitation (CER) file was never established for the 
appellant because he failed to report for his first 
appointment.  The appellant responded in May 2000 that he was 
informed by "some woman" at VA on four or five occasions 
that vocational rehabilitation would be pointless as long as 
the appellant continued to be treated for his knee condition.

In June 2000, the VA physician who had performed the joints 
examination in February 2000 submitted an addendum opinion 
stating that to a reasonable degree of medical certainty the 
appellant's ability to work would be compromised if he had to 
stand on his feet a great deal or go up and down stairs, but 
that he certainly could do a sedentary job.  In specific 
regard to all of the appellant's service-connected 
disabilities, the appellant's psoriasis was well controlled 
on medications and did not present a problem to 
employability.  Psoriatic arthritis was not medically 
documented in any particular part of the body.  Bilateral 
knee disabilities indicated a sedentary job but were not 
disabling.  The service-connected septorhinoplasty did not 
affect the appellant's employability.  Service-connected 
lumbosacral strain and right finger fracture were normal on 
examination.  To sum up: service-connected psoriasis, 
psoriatic arthritis, septorhinoplasty, right ring finger, and 
lumbosacral strain were not disabling to the appellant in any 
way, and the knee disability was disabling to the extent that 
the appellant should not have a job requiring standing or a 
great deal of walking.  

The appellant had a VA examination of the skin in June 2002.  
The examiner reviewed the C-file and conducted an examination 
that found the appellant to be asymptomatic on examination.  
The appellant reported that the psoriasis was well controlled 
by medication, and that his most recent flare-up had been 
three months before.

The appellant had a VA joints examination in June 2002.  The 
appellant had no complaints in regard to the right ring 
finger, and the examiner found nothing abnormal about that 
finger on examination.  The appellant complained of constant 
backaches, which the examiner assessed as degenerative joint 
disease and degenerative disc disease.  The appellant's main 
concern was his knee condition, which appeared to be giving 
him problems out of all proportion to the X-ray findings, and 
his psoriasis.  The knees reportedly did not interfere with 
the appellant's activities of daily living, and he was able 
to help with the housework and to cook.  

The appellant had a VA social and industrial survey in July 
2002.  He reported that he had to stop working as a salesman 
of cars and motor homes because he was unable to do the 
walking, and he was unable to continue as a landscaper 
because of his skin breakouts, as well as his inability to 
bend and to stand.  The examiner, a social worker, stated 
that the appellant had attempted gainful employment in the 
past but was unable to work due to difficulty bending, 
chronic pain, and flare-ups.  Also, the appellant's 
personality and anger would likely prevent meaningful 
employment even if he was trained for a sedentary job, since 
he appears to have difficulty forming productive and 
meaningful relationships with others.  

The appellant had a VA joints examination in November 2002.  
The examiner conducted a thorough orthopedic examination and 
recorded clinical observations, but did not make any remarks 
in regard to the appellant's employability.

The appellant had a VA compensation and pension (C&P) 
examination in March 2003.  The examiner reviewed the 
appellant's claims file and recorded the appellant's medical 
history in detail.  The examiner conducted a through physical 
examination and recorded clinical observations in detail.  
The examiner's impression was multiple problems producing 
pain and limitation of motion of the knees, hips, back, 
extremities, and joints.  The examiner did not make any 
remarks in regard to the appellant's employability.  However, 
in April 2003 the examiner issued an addendum stating that 
the service-connected residuals of fractured right ring 
finger and septorhinoplasty were not disabling, and psoriasis 
was present but under adequate control; arthritis of the 
hips, low back disability, and knee disability did appear to 
be disabling to some degree, but were not of a sufficient 
severity to prevent the appellant from doing sedentary work. 

An RO rating decision of April 2003 denied entitlement to a 
TDIU.  The same rating decision did the following: (1) 
granted service connection for degenerative arthritis of both 
hips, effective May 8, 1992 (rated at 10 percent each); (2) 
increased the rating for lumbosacral strain to 20 percent, 
effective February 9, 2000; (3) granted service connection 
for psoriatic arthritis, evaluated at 20 percent effective 
May 8, 1992, but reduced to 0 percent effective February 13, 
1995 (4) granted service connection for degenerative 
arthritis of the right knee, evaluated as 10 percent 
disabling effective May 26, 1995; (5) granted service 
connection for degenerative arthritis of the left knee, rated 
as 10 percent disabling effective February 25, 1997.  As a 
result of this rating decision, the appellant met the 
schedular requirements for consideration for a TDIU effective 
May 8, 1992.

On May 19, 2004, VA received an Individual Unemployability 
Assessment by C.E.B., a private vocational specialist engaged 
by the appellant's attorney.  C.E.B. noted the appellant's 
work history and medical history in detail and stated that 
the appellant has no readily marketable, transferable skills 
to offer an employer.  Without significant skills upgrading 
and/or formal vocational training, the appellant would be 
confined to entry-level unskilled jobs for which he is not 
physically suited.  However, the appellant is not appropriate 
for such vocational retraining given his significant 
functional impairment, his advanced age, and his long absence 
from any formal education activity.  C.E.B. noted that VA 
physicians had evaluated the appellant as being capable of 
sedentary work, but C.E.B. stated that such medical opinion 
did not consider the practicalities of vocational 
rehabilitation and competitive job placement.  C.E.B. noted 
that even entry-level "sedentary" jobs require some degree 
of standing or walking, according to U.S. Department of Labor 
definitions.  C.E.B.'s conclusion was that the appellant had 
been totally disabled since he last worked, i.e. since 1991.

Based on the report by C.E.B. noted above, the RO issued a 
rating decision in September 2004 that granted entitlement to 
a TDIU effective May 19, 2004 (the date that VA received 
C.E.B.'s evidence of current unemployability).  In October 
2004, the appellant's attorney submitted an NOD in regard to 
the effective date.  In December 2004, the appellant's 
attorney spoke to the RO's Decision Review Officer and 
explained that the appellant was seeking a 1991 effective 
date for entitlement to a TDIU.

The appellant submitted a letter to the Board in March 2005 
stating that major breakouts of psoriasis were not documented 
by VA because he had to treat them at home, being unable to 
gain access to VA for emergency treatment when flare-ups 
occurred.  The letter also states that no employer would hire 
a person for even sedentary work who could not work for more 
than a couple of days at a time without having to take time 
off for pain, swelling, or bleeding, or who would require 
multiple breaks every day due to fatigability and exhaustion.


III.  Analysis

Generally, the effective date of an evaluation and award for 
compensation based on a claim for increase shall be the date 
of receipt of the claim, or the date that the entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If, however, it is factually ascertainable that an 
increase in disability had occurred within the one year prior 
to receipt of the claim, the veteran may have the earlier 
effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

The claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).   A 
TDIU claim is an alternative way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

When the service-connected disability rating is less than 100 
percent, assignment of a TDIU requires inability to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that, if there are two or more 
disabilities, at least one is ratable at 40 percent or more 
and there is sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Significantly, the earliest date in which the appellant 
satisfied these threshold percentage requirements was May 8, 
1992.  Under these circumstances, the Board is precluded from 
assigning an effective date for a TDIU earlier than May 8, 
1992.  38 C.F.R. § 3.400(o).     

In a claim for TDIU, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the veteran's education, special training, and 
previous work experience, but not to his age or to the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
finding employment is not enough.  A high rating in itself is 
recognition that the service-connected impairment makes it 
difficult for the veteran to obtain or keep employment.  The 
ultimate question is whether the veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he can find employment.  Van Hoose, 4 
Vet. App. at 363.

In the present case, the evidence shows that the appellant 
did not work after March 1991.  An SSA Administrative Law 
Judge (ALJ) rated the appellant as totally disabled due to 
his service-connected psoriasis and knee disabilities 
effective 1991, and the Individual Unemployability Assessment 
by C.E.B. asserts that VA should consider the appellant 
totally disabled due to his service-connected disabilities 
effective 1991.  However, two different VA medical examiners, 
one in June 2000 and the other in April 2003, expressed their 
medical opinions that the appellant's service-connected 
disabilities did not prevent him from performing at least 
sedentary work as of those dates.  There is accordingly an 
apparent conflict of opinion in regard to whether the 
appellant was employable prior to May 2004.

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614,618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  The Board has "the 
authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1447, 1481 (Fed. Cir. 1997).

The VA medical examiners in June 2000 and April 2003 both 
concluded that the appellant's service-connected disabilities 
did not render him unable to secure or follow substantially 
gainful employment as of those dates.  "Substantially 
gainful employment" is an occupation that provides an annual 
income that exceeds the poverty threshold for one person, 
irrespective of the number of hours the veteran actually 
works and without regard for the veteran's earned annual 
income.  Faust v. West, 13 Vet. App. 342 (2000).  The Board 
finds that the opinions of the VA medical examiners are 
consistent with the definition of "substantially gainful 
employment" and are also consistent with the medical 
evidence of record at the time, to include treatment notes 
and reports of examination.  Both medical examiners stated 
that the appellant should not be expected to perform work 
requiring prolonged standing or walking, but should be 
capable of sedentary work (the medical examiner of June 2000 
listed "computer programmer" as an example).  The appellant 
is a high school graduate and therefore not restricted to 
manual labor, and by his own report he was sufficiently 
mobile to go on hunting trips and to perform household 
chores, which indicates that the medical examiners' 
assessments were realistic.  Further, the VA examiners' 
opinions have high probative value because they were rendered 
by medical professionals and both were based on personal 
examination of the appellant in conjunction with review of 
the claims file and medical records.  

The SSA decision in August 1993 granted total disability 
effective March 1991, based on a finding that the appellant 
had been unable to obtain substantial gainful employment 
since that date.  The SSA opinion appears to contradict the 
opinions of the VA medical examiners.  However, the opinion 
of an SSA Administrative Law Judge (ALJ) is not binding on VA 
for unemployability benefits; instead, it must be considered 
with all the other evidence of record submitted by the 
veteran.  Washington v. Derwinski, 1 Vet. App. 459, 465 
(1991).  Similarly, VA is not bound by the definition of 
"substantially gainful employment" as defined in SSA 
regulations.  Faust v. West, 13 Vet. App. at 356.  The SSA 
ALJ found that the appellant was entitled to SSA disability 
benefits because his residual functional capacity for even 
sedentary work was "significantly diminished."  However, 
VA's standard for unemployability is higher than 
"significantly diminished" and requires that a veteran's 
service-connected disabilities render the veteran unable to 
secure or follow a substantially gainful occupation.  
38 C.F.R. § 4.6(a).  Neither the ALJ's decision nor the 
medical evidence on which that decision was based support a 
finding that any of the appellant's service-connected 
disabilities, alone or in combination, rendered him unable to 
secure or follow a substantially gainful occupation at that 
time.  Any conclusion that the appellant was totally disabled 
(vice "significantly diminished") due to psoriasis and to 
knee disorder is contradicted by the medical opinions of the 
two VA examiners, as noted above, as well as by medical 
evidence finding that the psoriasis was well controlled and 
not disabling at all.  

The Individual Unemployability Assessment submitted by C.E.B. 
in May 2004 considered the opinions of the VA medical 
examiners cited above, but concluded that those medical 
examiners had failed to account for the practicalities of the 
vocational rehabilitation process.  On review, C.E.B.'s 
curriculum vitae shows that he was within the sphere of his 
competence as a vocational counselor in regard to the 
dynamics of vocational rehabilitation and the appellant's 
overall prospects for employment.  The Board also notes that 
C.E.B. apparently had access to most or all of the 
appellant's claims file and medical records.  However, there 
is no indication that C.E.B. interviewed the appellant 
himself, unlike the VA examiners.  Also, C.E.B.'s opinion 
appears to rely in large part on the difficulty that the 
appellant would have finding work today, given his lack of 
past relevant work experience and his lack of recent formal 
education and training, which is not relevant to establishing 
that the appellant's service-connected knee problems had 
prevented him from performing substantial gainful employment 
for the past thirteen years.  C.E.B. states that the 
appellant would now have difficulty finding work because his 
job skills are ten years old, but this does not establish why 
the appellant did not work ten years ago when his job skills 
were fresh.  C.E.B. also cited the appellant's reported 
periods of flare-up as an unemployability factor, but such 
flare-ups are undocumented.  The Board notes that the RO 
accepted C.E.B.'s opinion as satisfactory evidence of current 
unemployability, and granted entitlement to a TDIU based on 
that opinion, but the Board finds that C.E.B.'s opinion does 
not constitute evidence of entitlement to an earlier 
effective date. 

The Board has considered the document entitled "Generally 
Accepted Vocational Principles" submitted as evidence in 
February 1997.  This document appears to be a generic 
discussion not specifically related to the appellant.  The 
appellant's then-current attorney cited several specific 
mental issues as relevant to the appellant's case, but since 
the appellant is not service-connected for a mental 
disability the Board finds that the document does not support 
entitlement to an earlier effective date for a TDIU.   

The Board has also considered the VA social and industrial 
survey in July 2002, in which the social worker stated that 
the appellant was unable to work due to difficulty bending, 
chronic pain, and flare-ups.  There is no indication that the 
social worker based this conclusion on anything other than 
the appellant's report, which reduces the probative value of 
the conclusion.  The social worker also stated that the 
appellant's personality and anger would likely prevent 
meaningful employment even if he was trained for a sedentary 
job, but personality and anger issues do not establish that 
the appellant was rendered unable to find gainful employment 
solely by his service-connected disabilities prior to May 
2004.

The appellant has argued on several occasions, most recently 
in his letter of May 2005, that he was rendered unemployable 
in large part due to episodes of flare-up of his psoriasis.  
Given that treatment records consistently state that the 
psoriasis has been well controlled with medication, and given 
that there is no objective evidence of the frequency or 
severity of the reported flare-ups, the Board cannot accept 
the appellant's unsupported reports of flare-ups as a valid 
basis for an earlier effective date for a TDIU.      

VA must consider the issue of pain as an element of a claim 
for a TDIU.  Hatlestad, 1 Vet. App. at 167.  Functional loss 
due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board has reviewed VA and 
private medical examinations and treatment records prior to 
May 19, 2004 for objective evidence of pain that would 
support an earlier effective date for a TDIU.  There was no 
objective observation of pain in medical examinations of the 
knees conducted in June 1995.  In an examination in February 
1997, pain limited the appellant's right knee flexion to 115 
degrees and his left knee flexion to 100 degrees (normal is 
140 degrees), but such limitation is not compensable under 
the rating schedule.  There was no objective indication of 
pain in an examination in February 2000, other than inability 
to squat.  During a medical examination in June 2002 the 
appellant showed pain on manipulation of the knee, but he was 
able to perform various pain and fatigability diagnostics, 
including ascending and descending stairs, without undue 
complaint of pain.  In November 2002 forward flexion of the 
spine was to 80 degrees without pain and 90 degrees (normal) 
with pain, and the appellant declined to squat, but otherwise 
there was no notation of pain during that examination.  Given 
the above, the Board finds that there is insufficient 
objective evidence of pain to warrant an earlier effective 
date for a TDIU.       

VA is required to address what occupations a claimant could 
perform, taking into account his education, occupational 
history, and physical limitations, to include what sedentary 
work a claimant can actually perform that would pay him a 
living wage.  Gleicher v. Derwinski, 2 Vet. App. 26, 29 
(1991); Faust, 13 Vet. App at 355-356.  However, there is no 
statute or regulation requiring VA to conduct a job market or 
employability survey to determine whether a veteran is 
unemployable as a result of one or more service-connected 
disabilities.  Gary v. Brown, 7 Vet. App. 229 (1994); Beaty 
v. Brown, 6 Vet. App. 532, 538 (1994).  The appellant is a 
high school graduate with experience as a salesman and as a 
mechanic, and prior to May 2004 his service-connected 
disabilities did not impair his ability to think, to express 
himself, to write and type, to hold tools, to sit for 
protracted periods, or to stand and walk for short periods.  
The Board accordingly finds that the record shows that the 
appellant could have worked at any number of substantially 
gainful office-based occupations prior to May 2004, had he 
chosen to do so.             

In summary, there is no objective evidence that the appellant 
lost his work due to his service-connected disabilities, or 
that his service-connected disabilities resulted in him being 
denied work thereafter.  By the appellant's own account, he 
did not look for work after he became unemployed in March 
1991, even though he was medically cleared to return to work 
in December 1991.  The psoriasis on which the appellant 
originally based his claim for TDIU was controlled by 
medication and did not present an industrial impairment, and 
orthopedic evidence (to include extensive treatment notes and 
numerous medical examinations) fails to show that the 
appellant was unable to pursue substantially gainful 
employment prior to May 2004 due to his service-connected 
knee, hip, and spine disorders.      

For the foregoing reasons, entitlement to an effective date 
earlier than May 19, 2004, for a TDIU must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date prior to May 19, 2004, for a 
TDIU is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


